Title: To James Madison from George W. Erving, 10 April 1808
From: Erving, George W.
To: Madison, James



Sir,
Madrid April 10th. 1808.

In my last dispatch (No. 42, March 25th.), I mentiond that on the arrival of the french troops here it was conjectured his Majesty’s purpose of coming to Madrid would be deferred; but that he had nevertheless adhered to it, & arrived, according to his appointment, on the morning of the 24th. March.  In this, as indeed in all his subsequent measures, he has been well counselled; had he not complied with his promise, the people here could not have been kept in a state of tranquility; the French troops would probably have attempted to exercise a police; but the people being rather irritated, than intimidated by their presence, the consequences of such an attempt must have been dreadful.
 It now appears that his Majesty’s determination was taken against the remonstrances of the Grand Duke of Berg: who, whilst he was yet at Darmastien, (where he lodged on the night of the 22nd.) dispatched Mr. Beauharnois to represent to the King the difficulties & embarrassments which must occur if he should at this moment establish his Court at Madrid; since he, the Grand Duke, could not recognize him ’till he received the orders of the Emperor: The very prudent & temperate course of the Government however, seconded by the good sense & patriotism of the people; their strong & even encreasing attachment to the King continually manifested, & impressing necessarily the french Commander with a degree of Respect which has given a turn of conciliation as well as of caution to his measures; these circumstances have maintained hitherto a state of quiet & harmony which was not to have been expected: some slight occasions having occurred to give alarm to the french troops, the people have been guided rather by the paternal influence, than by the force of the Government; and thus these occasions have still added to the motives of the Grand Duke for doing his part toward the maintenance of good understanding.  What may have been the precise object of the french armies, it is impossible at present to say, & probably we may never learn; certain it is, that the manner in which Madrid was occupied; in which the troops have been stationed; and their first proceedings; were of a nature to create unfavorable surmizes: hence there are not wanting those who suppose that the wish of the Emperor was, that the Royal Family should follow the example of the Prince of Brasil; and Spain become another derelict; but this supposition does not accord with the pains which have certainly been taken to prevent the flight of the Court, & the continual endeavors of the Emperor employed to quiet its apprehensions, & to iinspire it with confidence.  But whatever may have been the Plan of the Emperor, Prince Murat could not have acted otherwise than he has done; his instructions were  calculated for a state of things which on his arrival, did not exist: hence he appears to have considered it his duty, as far as possible, to preserve affairs in the same state where he found them.  What had passed seemed to be disagreeable in its nature, & had evidently produced disappointment: if, as is most probable, the views of the Emperor were limited to the effecting a change in the then system of this Government, & producing such an one as might render Spain a loyal & useful ally to France; yet it was desirable that this good should have been brought about by regular means, thro’ his own intervention, & not by a popular movement; much less, by what may be considered a military disorganization; the example of which, if not infectious, cannot be grateful: Such a Revolution as was desired by all Spain, effected by his means, would have entitled him not only to the gratitude of the Government, but would have secured to him the friendship of the people, & even their ready concurrence in granting whatever reasonable compensations might be required: But this good has been produced by the proper means of the nation; the occasion has called forth an energy & a vigor of character which it was supposed that twenty years oppression had entirely annihilated, & brought to light resources of national security, which even Spaniards themselves did not know to exist.  The news of the Revolution was received in every part of the Peninsula, with the utmost enthusiasm; and when it was learnt that Ferdinand was not immediately recognized by France, from every quarter deputations were sent to assure his Majesty of the general support of the people, & to make him the most extensive offers: Catalonia of itself promises, & is well able to send from 30. to 40. thousand fighting men, fully equipped: Andalusia offers (besides men & money,) thirty thousand horses, & so on of the rest; and all have proposed to give whatever money may be necessary, even to the last dollar of what they possess.
But tho’ those transactions must necessarily inspire the Government with the utmost confidence, yet it has not seen reason to distrust the friendly professions of the Emperor; and the King, on his part, has taken every possible method to manifest his reliance on those professions, & to obtain the Emperor’s acquiescence in the present state of things; as is manifested by the several embassies which he has sent to him: The Duke de Pare, was first sent to receive the Grand Duke of Berg at Valladolid, but found him at Darmastien, within two leagues of Madrid: On the 27th & 28th. of March, three Grandees, Vizt., the Duke of Medina Celi, Duke de Frias, & Count Ferran Nunez, were ordered to receive the Emperor on the frontiers, & to invite him to Madrid; and afterwards, Ferran Nunez had a seperate commission to proceed to Paris, & to treat of a marriage: On the 31st. a deputation from his Majesty presented to the Grand Duke (for the Emperor,) the famous sword of Francis the 1st., lost at the battle of Pavia.  On the 5th. Inst. the King sent his brother the Infant Dn. Carlos, & the Duke of Hijar to meet the Emperor on his journey hither, & on the 8th. determined to go himself, but from this measure he was then dissuaded by the Council of Castile; on the 8th. however, General Savary, Aid de Camp of the Emperor, brought a message for the King, the object of which was to be informed whether his Majesty intended to preserve the alliance subsisting between the two Countries, & as it was otherwise couched in friendly terms, it has determined his Majesty to pursue his first intention, & this morning he set off for Burgos, accompanied by the Duke d’Infantado, the Chanoine Escoiquiz, the Minister Cevallos, General Savary, & others; he will arrive at Burgos on the 13th., & as the Emperor left Paris on the 31st., was at Bordeaux on the 4th., & at Bayonne on the 6th. Inst., it is expected that the two Monarchs will meet at Burgos.  By an extraordinary Gazette of yesterday (herewith inclosed,) the King announces his intended journey, & it would appear by this, that he has received full & satisfactory explanations as to the views of the Emperor: however this may be, the people for the present are reconciled to his departure.  The other printed papers herewith inclosed, are: a Gazette of the 2nd. of April, making known the General orders of the Grand Duke, given on the same day to the french troops; these were occasioned by a commotion which took place the night previous, but which, tho’ it was immediately quieted by the presence of Infantado, was deemed by the french Chief so alarming, as to make it necessary for him to hold himself during the remainder of the night in readiness to act defensively; the measures of the Government, taken on the same occasion, as published on the 3rd. Inst., and a Gazette of the 31st. March, in which is published the judgement of the Council, held at the Escurial in October last, on the charges exhibited against Infantado, Escoiquiz, & other adherents of the then Prince of Asturias, together with a succinct account of the transactions relating to that affair.  This piece was communicated to me by a note from Mr. Cevallos of the 31st. ulto., a copy of which is inclosed: it may be considered as one of the means taken to conciliate the Emperor; at least it removes what might otherwise be treated as an objection to his recognizing Ferdinand.  If there be any remaining difficulty, no doubt can be entertained that it will be got over, tho’ probably some sacrifices may be required by way of indemnification; what may be the extent of these, cannot be conjectured; it is to be hoped that the demands will be moderate, & then they may be readily acceded to; those of another character, the Country is neither in the temper or ability to comply with.
The old King & Queen, two days since changed their residence to the Escurial.
The Prince of Peace, on the 23rd. of last month was moved from Aranjuez, & it was intended that he should be imprisoned at Madrid, but by the interference of the Grand Duke, on what ground is not certainly known he was brought no farther than Pinto, a village about two leagues from hence; there he has remained till within these few days, strictly guarded, no person being suffered to speak to him; his whole guard consists of five hundred men, but a very considerable body of french troops, with their Cannon, having been placed in the same village, apprehensions of an unfavorable kind were very naturally created, & finally it was determined to remove him to Villa Vicosa, another village a little further distant; this was effected three or four days ago: At the moment of removal, the french troops were under arms; an opposition was expected; some communications passed between the Marquis of Casteltar, who has the charge of the Prince, & the Commander of the french troops: the former finally doubted whether he should proceed in his object; but the people of the Country round, sent a deputation to him, requesting that he would fulfil his orders, & offering their whole force to support him: the removal was accordingly effected without any opposition: and now the Prince is informed for the first time of all the events which have taken place subsequent to his arrest: all necessary measures are taking for discovering & bringing forth for public use, the immense wealth of which he was possessed; large sums already received, have been applied to the payment of poor Creditors of the Crown, whose salaries have been mostly three years in arrears: It is not yet ascertained what he was worth; but it is conjectured that the whole of his property, real & personal, may be valued at 250. Millions of Dollars!!  The principal crimes expected to be proved against him, independant of peculation, public Robbery, & a traiterous correspondence with England; are the poisoning of the Princess of Asturias; a conspiracy against his present Majesty, when Prince; and bigamy, in having married a Princess of the Royal Family, being previously married to a Madémoiselle Tudo.
I add to the aforementioned inclosures, a note from Mr. Cevallos, of the 3rd. Inst., respecting a complaint made to this Government by the Spanish Chargé d’Affaires at Washington, & my answer of the 5th.
On the 8th. Inst. his Majesty appointed Mr. Santibanez, actually Secretary of Embassy at Paris, to go to the United States in quality of Minister Plenipotentiary.  I have the honor to be, With sentiments of the most perfect Respect, Sir, Your very obt. Servant,

George W. Erving


P. S.  In compliance with the instruction contained in your Dispatch of October 18th. (the triplicate of which only is received) I inclose herewith a letter to Mr. Dalton, containing information as to the state of his demand on the Spanish Government.
Mr. Beauharnois, by order of the Emperor, communicated to him by the Grand Duke, will leave Madrid on the 12th., &, as I presume, not to Return: it is probable that he will be succeeded by Monsieur La Foret, who arrived here a few days since.

